                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               (Big Stone Gap Division)

MELINDA SCOTT,
                                 Plaintiff,

v.                                                  Case No. 2:20-cv-00014-JPJ-PMS
WISE COUNTY DEPARTMENT OF                           MOTION TO SET ASIDE DEFAULT
SOCIAL SERVICES, et al.,                            JUDGMENT
                                Defendants.



       NOW COMES Joshua Moon, and moves to set aside the default judgment against him in

this matter pursuant to Fed. R. Civ. P. 55 (c). In support of this Motion, Mr. Moon states as

follows:

       1. He became aware of the default judgment in this matter on November 23rd, 2020

           because he received a copy of the default judgement sent from the Office of the

           Clerk. Mr. Moon did not receive the summons in this matter from the party to whom

           it was delivered in Florida.

       2. Mr. Moon immediately moved to retain counsel once he received notice of the

           default. Counsel with whom Mr. Moon was previously acquainted referred Mr. Moon

           to undersigned counsel, and within days the final arrangements had been made to

           retain undersigned counsel.

       3. Mr Moon is contemporaneously filing a Motion to Dismiss in this matter.

       4. All factors from Payne v. Brake, 439 F.3d 198 (4th Cir. 2006) weigh in favor of

           setting aside the default in this case. Specifically:

               a. Mr. Moon has a meritorious defense;
               b. Mr. Moon acted with reasonable promptness after he became aware of the

                  default;

               c. Mr. Moon bears little or no personal responsibility for the default, given the

                  circumstances relating to service which are noted in the contemporaneously-

                  filed Motion to Dismiss and its accompanying memorandum;

               d. There will be no prejudice to Ms. Scott if relief from default is granted,

                  because she has not borne the expense of a trial in this matter or otherwise

                  suffered from the litigation to date;

               e. Mr. Moon has no history of dilatory action in this matter

WHEREFORE, Defendant Joshua Moon moves that the default judgment against him be set

aside pursuant to Fed. R. Civ. P. 55(c), and incorporates by reference all the arguments made in

the accompanying Memorandum of Law.

               Respectfully submitted this the 7th day of December, 2020,

                                                     JOSHUA MOON

By Counsel:

/s/Matthew D. Hardin
Matthew D. Hardin, VSB #87482
1725 I Street NW, Suite 300
Washington, DC 20006
Phone: (434) 202-4224
Email: MatthewDHardin@protonmail.com
Counsel for Mr. Moon
